 AL LANDERS -DUMP TRUCK, INC207Al LandersDump Truck,Inc., and Dump Trucks, Inc..- and,InternationalBrotherhood of Painters andAllied Trades,AFL-CIO. Case 12-CA-5131July 23, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENICINSUpon a charge filed on March 22, 1971, byInternational, Brotherhood of Painters and AlliedTrades, AFL-CIO, herein called the Union, and dulyserved on Al Landers Dump Trucks, Inc., and DumpTrucks, Inc., herein called the Respondent, theGeneral ° Counsel of the National` Labor Relations,Board, by the Regional Director for Region 12, issueda complaint on April 9, 1971, against Respondent,alleging that Respondent had engaged in and wasengagingin unfair labor practices affectingcommercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended.' Copies of the charge, complaint,and notice of hearing before a Trial-Examiner wereduly served on the'parties to this proceeding.With respect to the unfair labor practices, thecomplaintalleges insubstance that on December 22,1970, following a Board election in Case 12-RC-3700theUnion was duly certified as, the exclusivecollective-bargaining- representative of Respondent'semployees in the unit found appropriate;1 and that,commencing on or' about January 6, 1971, and at alltimes thereafter, Respondent has refused, and contin-ues to date to refuse, to bargain collectively with theUnion as the exclusivebargainingrepresentative,although the Union has requested and is requesting itto do so. On April 21, 1971, Respondent filed itsanswer` and amendment to answer to the complaintadmitting in part, and denying in part, the allegationsin the complaint.On May 7, 1971, counsel for the General Counselfiled directly with the Regional Director a Motion toStrikePortions of Respondent'sAnswer and forSummary Judgment, and by order of the same date,theRegional Director- referred the motion to theBoard. Counsel for the General Counsel contendsthat Respondent's answer and amendment to answerraise no issue litigablein the instant unfair laborpractices proceeding and requests the Board to grantthe Motion for Summary Judgment. Subsequently, onMay 17, 1971, the Board issued an order transferringthe proceeding to- the Board and -a. Notice To Show1Officialnotice is taken of the record in the representation proceeding,Case 12-RC-3700as the term"record"isdefined in Secs. 102,68 and102.69(f) of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystems,Inc.,166'NLRB 938,enfd.388 F.2d 683'(C.A. 4,Cause why the General,Counsel's Motion for Summa-ry Judgment should not be granted Respondentthereafter filed a response, called Answer to NoticeTo Show Cause.Pursuant to the provisions, of Section 3(b),of theNational Labor Relations Act, -as, amended,n,theNational Labor Relations, Board has delegated itspowers in connection with, this proceeding to a three-member panel.Upon the entire record in,this proceeding, the Boardmakes the following:RULING oN THE MOTION FOR SUMMARYJUDGMENTIn its answer to the complaint and in its response tothe Noticeto Show Cause, the Respondent raises theissues asto the Board's jurisdiction over the Respon-dent and the propriety of the trtickdriver unit foundappropriate `in Case 12-RC-3700. Accordingly, itcontends that the Motion for Summary Judgmentshould not be granted. We find no merit in- thesecontentions.-The record in -the aforesaid representation caseshows that, after a-hearing in which the Respondentparticipated, the'Regional Director issued'on Novem-ber 16, 1970, his Decision and Direction of Election inwhich he found,inter alia,that the RespondentCompanies, Al Landers Dump Trucks, Inc., andDump Trucks, Inc'., constituted a single employerwhose more than $50,000 local purchases of fuel,originating outside the State of Florida, were suffi-cient to meet the Board's-jurisdictional standard. Healso found-that the truckdrivers were employees of theRespondent, and not independent contractors, andthat they, with the customary exclusions; constitutedan appropriate unit.In its `letter of November 19, 1970,, the Respondentquestioned theRegionalDirector's inclusion ofFederal excise taxes and Florida gasoline taxes in hiscomputation of the amount of localpurchases of'out-of-state' fuel upon which he based his-finding that theRespondent met the Board's jurisdictional standard.By letter dated November 23, 1970, the 'RegionalDirector advised the Respondent that, -since ' theBoard includes taxes with respect to a sale as a partofcost in determining an employer's gross volume, ofbusiness, the inclusion of taxes was not _ cause tochange his jurisdictional finding.On November25,1970, the Respondent filed withthe Board a Request for Review of the RegionalDirector's Decisionraisingthe questions of jurisdic-tion and of unit. While in effect conceding that there1968);Golden AgeBeverageCo.,167 NLRB 151;Intertype Co. v, Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397F.2d 91 (C.A. 7, 1968);Sec.9(d)of the NLRA. _192 NLRB No. 38 208DECISIONSOF NATIONALLABOR RELATIONS BOARDmight be, someBoard' authority for the inclusion ofFederal. excise taxes, -the Respondent argued-that theFlorida gasoline tax was strictly a consumer tax, notpart of the purchase price of gasoline bya'dealer, and,ifproper allowance were made for such tax,' theRespondent's local' purchases' of out-of-state- fuelwould be somewhat less than-the $50,000 required bythe' ' Board's jurisdictional standard. The Respondentalso argued that it did not have any `truckdriveremployees,.', thatalltruckdiivers referred to theconstruction companies were independent contrac-tors,and that, the Regional Director had misconstruedthe evidence before him and the' application of theFlorida Public Service Commission Regulations. OnDecember .9, 1970, the Board, with Chairman Millerdissenting,denied review,as raising no issueswarrant-ing review.2Thereafter,. pursuant to the Regional Director'sDecisionand Direction of , Election, in Case12-RC-3700,an electionby secret ballot was con-ducted,on December,11, 1970, among the employeesin the appropriate truckdriver unit, a majority, ofwhom designated the Union as their representativefor the purposes of collective bargaining with theRespondent, and on December 22, 1970, the RegionalDirector certified the Union to.that effect.It is, well settled that in the absence of newlydiscovered or_ previously unavailable evidence, orspecial circumstances a respondent in a- proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.3,All, issues raisedby the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation- proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor, previously unavailable evidence, nor does it. allegethat any, special -,circumstances exist -herein whichwould require the Board, to reexamine ,the decisionmade-,in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich^is properly litigable in this unfair labor practiceproceeding.*,The - Respondent also ,generally denies the allega-tions of the complaint that the Union requested theRespondent, to bargain in, December 1970, January2With respect to the inclusion of Federal,state, and local taxes incomputing an employer's gross volume ofbusiness in determining theapplicability of the Board'sjunsdretional standards,see Arne Fall, Inc.,161NLRB 1458,1462, fn. 3, and cases cited therein.' 'See,Pittsburgh Plate Glass CoCvN.LRB.,313 U.S.146, 162 (1941);Rules and Regulations of the t Board,Secs.t, 102.67(f) !and102.69(c)__4In its answer to the complaint the Respondent also denies that itsupplies truckdrivers for constructionconcernsor leases trucks and driversto various construction firms, that Dump Trucks,Inc., and Al LandersDump Truck,Inc.;'_constitute a single employer within the meaning of theAct, thatthe Union'is a labor organization, and that since December 22,1970, the Union has been the exclusive representative of the employees inthe appropriate unit. All of the issues raised by these denials were1971, February 1971,'andon March ` 5, 1971,, althoughits answeradmits that it, refused to bargain because ofimproper requests to.bargain. To.support the allega-tions in the complaint that the Union, on March 5,1971, orally and in writing, requested the Respondenttomeet and bargain collectively concerning wages,hours, and working conditions of the employees in thecertified unit,, and to controvert the Respondent'sdenials, counsel for the General Counsel attached tohisMotion for Summary{ Judgment a letter datedMarch 5, 1971, in which the; ;Union. purported torequest the Respondent to set a date"to continue ingood faith our CollectiveBargaining'AgreementNegotiation as stipulated by the National LaborRelations Act." In itsresponseto. the Notice to ShowCause, the Respondent neither alludes to nor seeks tocontrovert theMarch 5, 197 .1, -written request and,therefore, this request stands. admitted 5 , However,while, conceding,as itdid in itsanswer,that it hasrefused to bargain, the, Respondent contends that therequest for bargaining was improper in that-the Unionfailed to request that the Respondent bargain onlyconcerning alleged employees in the appropriate unitand that the Union demanded bargaining on mattersother than rates of pay, wages, hours of employment,and other terms and conditions of employment. Wefind no merit in this contention. The-Board and thecourts have repeatedly held that a valid, request tobargain need not be made in any particular form, or inhaec verba,so long asi the request clearly indicates adesire to negotiate and bargain on behalf of theemployees in the appropriate unit concerning wages,hours,andothertermsand conditionsofemployment.6, While the letter of March 5 may nothave been artistically, or technically worded or stated,under, the circumstances herein, particularly the factthat, the Board had just recently certified the Unionunder the Act as the,exclusivebargaining representa-tive of the employees in the appropriate,truckdriverunit,we find that the March 5, 1971, letter was asufficiently clear and proper request to bargain whichthe Respondent unlawfully refused to honor.?Weshall, accordingly, grant theMotion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:determined in the representation proceeding in Case12--RC-3700, and,accordingly,they are not litigable in the instant unfairlaborpracticeproceeding.5TheMay,DepartmentStores Company,186 NLRB,No 17, andCarlSimpson Buick,Inc,161,NLRB 1389.6'ColumbianEnameling& Stamping, Co., Inc.,306 U.S. 292 (1939).N.LR.B.v. 'SoutheasternRubber Mfg Co.,213F.2d II(C.A. 5);N.G.B.'B.v.Dallas ConcreteCo,212F.2d 98(C.A. 5);WelcomeAmericanFertilizerCo., 169 NLRB 862;Bay Standard Products Mfg. Co.,167 NLRB 340,citingJoy Silk Mills, Inc. v. N.LR.B.,185 F.2d 732, 741 (C.A.D.C.), cert.denied341 'U.S. 914;M. Koppel Company,166 NLRB 375.7M. Koppel Co., supra. AL LANDERSDUMP TRUCK,INC.209FINDINGS OF FACTI.THE BUSINESS OF -THE RESPONDENTThe Respondent, Florida corporations, with itsprincipal places of business in Miami, Florida, isengaged in the business of providing trucking servicesfor construction firms, and, from the same office,operates as truck brokerage companies, leasing trucksand drivers to various construction firms. TheRespondent Companies constitute a single employerwithin the meaning of the Act.During the past fiscal year, the Respondent hasprovided brokerage services for various constructionfirms valued in excess of $50,000. During this sameperiod, the Respondent has purchased goods andmaterials valuedin excessof $50,000 from Floridasupplierswho received such, goods and materialsdirectly from outside the State of Florida.We find, on the basis of the foregoing,_ thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and'(7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.IT.THE LABOR ORGANIZATION INVOLVEDcontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about March 5, 1971,and at alltimes thereafter,the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit.Commencing on oraboutMarch 5,1971,and continuing at all timesthereafter to date,the- Respondent'has refused, 'andcontinues-to refuse,to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find 'that the Respondent has, sinceMarch 5,1971, and at all times thereafter,refused tobargain collectively with ' the Union =as °the exclusiverepresentative of the employees in, the appropriateunit,and that, by such refusal,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8'(a)(5) and(1)'of the--Act.'IV.- THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCE `International Brotherhood of Painters and AlliedTrades, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tutea unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All truckdrivers employed by the Respondent atitsMiami, Florida, place of business, but exclud-ing office clerical employees, guards, and supervi-sors as defined in the Act.2.The certificationOn December 11, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 12 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining, representative of the employeesin said unit on December 22, 1970, and the UnionThe activities of Respondent set forth in section III,above, occurring ' in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing` com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order, to insure that the employees in theappropriate' unit will be accorded the services of theirselected,bargaining agent for the periodprovided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel—140 NLRB226, 229, enfd. 328 F.2d 600(C.A. 5), cert. denied 379 210DECISIONS OF NATIONAL LABOR ; RELATIONS BOARDU.S., 817;Burnett Construction Company,149 NLRB,1419, 1421, enfd.-350 F.2d 57 (C:A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAWt..Al Landers, Dump Truck,, Inc., and DumpTrucks, Inc., is an employer , engaged in, commercewithin the meaning of Section 2(6) and (7) of the Act.2, " InternationalBrotherhood of Painters andAllied, Trades,. AFL--CIO, is a, labor organizationwithin the meaning of Section 2(5) of, the Act.3.All . truckdrivers employed by, the Respondentat its Miami, Florida, place,of, ,business, but excludingoffice clerical -employees, guards, -and supervisors ,asdefined in the Act, constitute a"unit appropriate forthe purposes of collective bargaining- within themeanning of Section 9(b) of the Act.4.SinceDecember 22, 1970, the above, namedlabor, organization has been and now is the certifiedand exclusive, representative of all employees in theaforesaid .appropriate unit for;-the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 5,1197 1, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all, the -employees ofRespondent in the appropriate unit, Respondent hasengaged in,and is engaging in,unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,-Respondenthas interfered with, restrained, -and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) pf the Act.7.The aforesaid unfair labor practices are unfairlabor, practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant",to Section" 10(c) Of the National LaborRelationsAct, as-amended,theNational LaborRelations Board hereby orders thatRespondent, AlLanders Dump Truck,Inc., and DumpTrucks,Inc.,its officers,agents,successors,and assigns,shall:1. ' Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay;wages, hours,and other terms and conditionsof employment,with International Brotherhood ofPaintersand Allied Trades, AFL-CIO,as the exclu-sive bargaining representative of its employees in thefollowing appropriate unit:All truckdrivers employed by the Respondent atitsMiami, Florida, place of business, but exclud-ing office clerical employees; guards; and supervi-sors as defined in the Act.(b) In any like` or related manner interfering with,restraining, or coercing employees in' the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action'which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain, with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit with"respect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, 'embody` such understanding in asigned agreement.(b) Post at its Miami, Florida,- place of businesscopies of the attached notice marked "Appendix:" sCopies of said notice, on forms provided by theRegional Director for Region 12 after being dulysigned by' Respondent's representative, shall - beposted by Respondent= immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.,(c)Notify the, Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MILLER, dissenting:As I would have granted review to consider the issueof the drivers' alleged. independent contractor status, Iwould not grant the General Counsel's Motion forSummary Judgment.8 In the event that the,Board'sOrder is enforcedby a Judgment of aUnited StatesCourt of Appeals,the wordsin the noticereading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed toread"POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Interna-tional Brotherhood of Painters and Allied Trades,'AFL-CIO, as the exclusive representative of theemployees in the bargaining unit described below.WE WILL NOT in any' like or related manner AL LANDERS DUMP TRUCK, INC.interfere with,restrain,or coerce our employees inthe exercise of the rights guaranteed them bySection 7of the Act.- /WE WILL,upon request,bargain with the-above-named Union,as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages,hours, andother terms and conditions of employment,and, ifan understanding is reached,embody such under-standing in a signed agreement.The bargainingunit is:All truckdriversemployedby theRespon-dent at its Miami, Florida,place of business,but excluding office clerical employees,guards,and supervisors as definedin the Act.211AL LANDERS DUMPTRUCK,INC.,, AND DUMPTRUCxs, INC.(Employer)DatedBy(Representative)(Title)Thisis an official notice and must not be defaced byanyone.Thisnotice must remain posted for 60.consecutivedays from the date of posting and must not be altered,defaced,or coveredby any othermaterial,Any questions concerning this notice or compliancewithits provisions may be directed to the Board'sOffice,Room 706, Federal Office Building, 500 ZackStreet,Tampa, Florida 33602,Telephone 813-228-7227.